


109 HR 6071 IH: High Risk Terrorism Prevention

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6071
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mr. Sweeney
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the USA PATRIOT Act to improve administration
		  and effectiveness of homeland security grant funding, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 High Risk Terrorism Prevention
			 Initiative of 2006.
		2.Amendments
			 toSection 1014 of the USA
			 PATRIOT Act (42 U.S.C. 3711) is amended to read as follows:
			
				1014.Grant program
				for State and local domestic preparedness support
					(a)In
				generalThe Secretary of Homeland Security shall make a grant
				each fiscal year to each State for use, in conjunction with units of local
				government, to enhance the capability of State and local jurisdictions to
				prepare for and respond to terrorist acts including events of terrorism
				involving weapons of mass destruction and biological, nuclear, radiological,
				incendiary, chemical, and explosive devices.
					(b)Use of grant
				amounts
						(1)In
				generalGrants under this section may be used for any project
				that was eligible for a grant under any of the programs referred to in
				paragraph (2) made with amounts available for fiscal year 2006, including (as
				authorized by such program)—
							(A)to purchase needed
				equipment and to provide training and technical assistance to State and local
				first responders; and
							(B)to construct,
				develop, expand, modify, operate, or improve facilities to provide training or
				assistance to State and local first responders.
							(2)Covered
				programsThe programs referred to in paragraph (1) are the
				following:
							(A)The State Homeland Security Grants program
				of the Department of Homeland Security carried out with amounts appropriated
				for the Office for Domestic Preparedness by title III of the Department of
				Homeland Security Appropriations Act, 2006 under paragraph (1) under the
				heading State and local programs (119 Stat. 2075).
							(B)The Urban Area Security Initiative of the
				Department of Homeland Security carried out with amounts appropriated for the
				Office for Domestic Preparedness by title III of the Department of Homeland
				Security Appropriations Act, 2006 under paragraph (2)(A) under the heading
				State and local programs (119 Stat. 2075).
							(c)Terms and
				conditionsExcept as otherwise provided in this section, a grant
				under this section for a project referred to in subsection (b)(1) shall be made
				under the same conditions, restrictions, and other terms that would apply if
				the grant were made under the program referred to in subsection (b)(2) with
				respect to the project.
					(d)Urban Area
				Security Initiative grants
						(1)PurposeA grant under this section for a project
				that was eligible under the Urban Area Security Initiative referred to in
				subsection (b)(2) (in this subsection referred to as a UASI
				grant) shall be used by a high threat, high density urban area, in
				conjunction with units of local government, for the purpose of enhancing the
				capability of State and local jurisdictions to deter, prepare for, and respond
				to terrorist acts including catastrophic terrorist attacks involving chemical,
				biological, radiological or nuclear weapons (in this subsection referred to as
				CBRN).
						(2)Authorized
				usesA UASI grant may be used in accordance with this Act
				solely—
							(A)to purchase
				equipment, to provide training, to conduct exercises, to provide technical
				assistance to State and local first responders, and to analyze intelligence
				information;
							(B)to construct,
				modify, or operate a facility in major metropolitan areas that is designated by
				an appropriate State and the Secretary of Homeland Security as a critical
				homeland security emergency operation node; and
							(C)for CBRN terrorist
				prevention and deterrence activities, including to pay full-time (including
				over-time) salaries of sworn law enforcement officers who work exclusively on
				intelligence collection, analysis, and prevention activities.
							(3)Allocation on
				basis of threat, vulnerability, and consequencesThe Secretary
				may allocate funds for UASI grants based on—
							(A)a quantitative
				assessment of—
								(i)the threats
				addressed by a grant;
								(ii)the vulnerability
				off persons and critical infrastructure to such threats; and
								(iii)the economic
				consequences if a CBRN attack occurs; and
								(B)the sustainability
				and effectiveness of the activities to be carried out with a grant, except that
				the weight given to determinations under this subparagraph may not exceed 10
				percent of the total of the weight given to all factors considered in awarding
				UASI grants.
							(4)Priority for
				past cooperationIn awarding UASI grants, the Secretary shall
				give priority to grant applications from persons who demonstrate past patterns
				of cooperation in preventing CBRN attacks, among a minimum of 3 municipalities
				in regions or States that adjoin the area where activities will be carried out
				with the grants.
						(5)Limitations on
				eligibility of municipalities
							(A)prior receipt of
				grant
								(i)Eligibility
				requirementA municipality shall not be eligible for a UASI grant
				for a fiscal year unless the municipality received such a grant for the
				preceding fiscal year.
								(ii)Limitation on
				application of requirementClause (i) shall not apply with
				respect to a municipality if the Secretary determines, based on consideration
				of threat, vulnerability, and consequence, that the municipality faces a
				greater threat of attack by terrorism than such threat faced by a recipient of
				a UASI grant for the preceding fiscal year.
								(B)eligibility
				based on threat, vulnerability, and consequenceA municipality
				may not be determined to be eligible or ineligible for a UASI grant except on
				the basis of threat, vulnerability, and consequence.
							(C)numberThe
				number of municipalities treated as eligible for a UASI grant may not exceed
				47.
							(D)Sustainability
				and effectivenessFor
				purposes of paragraph (3)(B), activities proposed to be carried out with a UASI
				grant to a municipality—
								(i)shall not be
				considered sustainable unless the amount expended by the municipality during
				the 2 full fiscal years preceding the award of the grant to support full-time
				homeland security preparedness averaged at least $50,000,000 per fiscal year;
				and
								(ii)shall not be considered effective unless
				the municipality demonstrates its ability to utilize equipment, technology, or
				intelligence received from the Federal Government on a 24-hours-per-day and
				7-days-per-week basis.
								(e)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to the Secretary
				of Homeland Security carry out this section such sums as necessary for each of
				fiscal years 2007 through 2011.
						(2)LimitationsOf
				the amount made available to carry out this section for any fiscal year, not
				more than 3 percent may be used by the Secretary for salaries and
				administrative expenses.
						(3)Minimum
				amount
							(A)In
				generalExcept as provided in subparagraph (B), each State shall
				be allocated in each fiscal year under this section not less than 0.25 percent
				of the total amount appropriated for the fiscal year for grants under this
				section.
							(B)TerritoriesEach of the United States Virgin Islands,
				America Samoa, Guam, and the Northern Mariana Islands shall be allocated in
				each fiscal year under this section not less than 0.08 percent of the total
				amount appropriated for the fiscal year for grants under this
				section.
							.
		
